UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-6194


KEYON RIDDICK,

                 Plaintiff – Appellant,

          v.

HERLOCK, Mr. Director of Security; JO HONG, Correctional
Officer; FAUX, Mr. Correctional Officer,

                 Defendants – Appellees,

          and

CHAN, Correctional Officer; JUSTICE, Correctional Officer;
WITTAKER, Correctional Officer/Sergeant; RAY, Correctional
Officer; MAILS, Correctional Officer/Sergeant,

                 Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:12-cv-01240-TSE-TRJ)


Submitted:   June 12, 2014                       Decided:   June 25, 2014


Before MOTZ and     AGEE,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.
Keyon Riddick, Appellant Pro Se. Alexander Francuzenko, Lee
Brinson Warren, COOK CRAIG & FRANCUZENKO, PLLC, Fairfax,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               On   January      25,   2013,     the   district    court     dismissed

Keyon Riddick’s 42 U.S.C. § 1983 (2012) case without prejudice

for failure to timely file an exhaustion affidavit.                            Riddick

timely    appealed,       and     we   ordered     a   limited     remand     for    the

district court to determine whether Riddick timely placed his

exhaustion affidavit within the prison mailing system.                             After

Riddick     filed     a    verified       statement     asserting     that    he    had

complied with the district court’s original order to timely file

his exhaustion affidavit, the district court entered an order

finding that Riddick had timely filed his exhaustion affidavit

and concluding that the case was now ripe to proceed.

               Accordingly,      we    vacate    the   district    court’s     January

25, 2013 order dismissing Riddick’s complaint and remand for

further proceedings.            We dispense with oral argument because the

facts    and    legal     contentions      are    adequately      presented    in   the

materials      before     this    court    and    argument   would    not     aid    the

decisional process.

                                                             VACATED AND REMANDED




                                            3